Citation Nr: 0416822	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for VA death benefits.


REPRESENTATION

Veteran represented by:	Army and Navy Union, USA


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), 
preliminary development is necessary.

Here, the RO issued a decision on the appellant's November 
2002 application to reopen a claim for VA death benefits 
without providing VCAA notice.  Particularly, upon receipt of 
a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  A claimant filing an 
original claim for benefits and a claimant attempting to 
reopen her claim are both making an "application for 
benefits," see Graves v. Brown, 8 Vet. App. 522, 524 (1996), 
and as such, are entitled to notice of required information 
and evidence, see 38 U.S.C.A. § 5103, and any necessary 
assistance in developing the claim, see 38 U.S.C.A. § 5103A.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should notify the claimant 
of the required information and 
evidence to substantiate the claim to 
reopen the application for VA death 
benefits in compliance with 38 U.S.C.A. 
§ 5103.  This notice should advise the 
appellant of what evidence she is to 
provide and what evidence VA will 
attempt to obtain.  See 38 U.S.C.A. 
§ 5103A.

2.  Then, the RO should review the 
record.  If the benefit sought on 
appeal remains denied, the appellant 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




